DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 12, 2022 has been entered. Claims 1-24 remain pending in the application.

The amendment filed September 12, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
1. “(ii) a wireless signal receiver” in claim 1 lines 3-4 and claim 15 lines 14-15 and “(i) the wireless signal transmitter” in claim 1 line 6 and claim 15 line 17. From the claim limitation “the at least two second communication elements include: a first second communication element positioned on a side of the object that is opposite the first communication element and including a third antenna and a fourth antenna; and a second second communication element positioned on a same side of the object as the first communication element and including a fifth antenna,” and Fig.1 as well as specification paragraph [0039]-[0040], the “first communication element” is a transmitter only and the “second communication elements” are receivers only.
2. “first communication element is the wireless signal receiver and wherein the at least two second communication elements are respective wireless signal transmitters” in claim 13 lines 1-3.  From the claim limitation “the at least two second communication elements include: a first second communication element positioned on a side of the object that is opposite the first communication element and including a third antenna and a fourth antenna; and a second second communication element positioned on a same side of the object as the first communication element and including a fifth antenna,” and Fig.1 as well as specification paragraph [0039]-[0040], the “first communication element” is a transmitter only and the “second communication elements” are receivers only.
3. “or fifth” in claim 7 lines 9 and 11 and claim 19 lines 2 and 4. From the claim limitation “the at least two second communication elements include: a first second communication element positioned on a side of the object that is opposite the first communication element and including a third antenna and a fourth antenna; and a second second communication element positioned on a same side of the object as the first communication element and including a fifth antenna,” and Fig.1 as well as specification paragraph [0039]-[0040], the fifth antenna is a receiver antenna only, which should not transmit calibration wireless signal.

Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 11) about specification objection, Examiner withdraws the objection after applicant’s clarification.

Regarding Applicant’s argument (REMARKS page 11) about objections to claims 8 and 20 regarding “a difference between”, Examiner withdraws the objections after applicant’s clarification.

Regarding Applicant’s argument (REMARKS page 11) about objections to claims 6-8, 13, 18, and 24, Examiner withdraws the objections after the amendment.

 Regarding Applicant’s argument (REMARKS page 12) about the rejections of claims 7, 12-13, and 13-24 under ,35 U.S.C. §112(b), Examiner withdraws the rejections after the amendment.

Applicant’s argument (REMARKS pages 12-13) about the rejections of claims 1 and 15 after the amendment are moot based on the new ground rejections.



Claim Objections
Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recites the limitation " at least one first communication element including a first antenna and a second antenna, wherein the first communication element is one of (i) a wireless signal transmitter or (ii) a wireless signal receiver; and at least two second communication elements, wherein each second communication element is the other one of (i) the wireless signal transmitter or (ii) the wireless signal receiver" in lines 2-6 and 13-17, respectively. There is insufficient antecedent basis for this limitation in the claim because for the case that first communication element is a wireless signal transmitter and second communication element is a wireless signal receiver, the limitation is inoperable because at least two wireless signal receivers are required. “a wireless signal receiver” can only be one second communication element. Same issue for the case that first communication element is a wireless signal receiver and second communication element is a wireless signal transmitter, the limitation is inoperable because at least two wireless signal transmitters are required. “a wireless signal transmitter” in line 3 can only be one second communication element. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as " at least one first communication element including a first antenna and a second antenna, wherein the first communication element is a wireless signal transmitter; and at least two second communication elements, wherein each second communication element is a wireless signal receiver". Appropriate clarifications are required.

Claim 13 recites the limitation “first communication element is the wireless signal receiver and wherein the at least two second communication elements are respective wireless signal transmitters” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim because the limitation is inoperable because “a wireless signal transmitter” in claim 1 line 3 can only be one second communication element. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-15, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck et al. (U.S. Patent No. 20190278000, hereafter Schneebeck) in view of Hanif et al. (A. Hanif et al., "Non-Obtrusive Detection of Concealed Metallic Objects Using Commodity WiFi Radios," 2018 IEEE Global Communications Conference (GLOBECOM), 2018, pp. 1-6, doi: 10.1109/GLOCOM.2018.8647871, hereafter Hanif).
Regarding claim 1, Hanif discloses that A method of detecting a suspicious object {[0006] lines 2-3, method, examining shipment; [0037] article information} using at least:
at least one first communication element including a first antenna and a second antenna, wherein the first communication element is one of (i) a wireless signal transmitter or (ii) a wireless signal receiver {Fig.1 item 7; [0062] line 2 (emitters); [0032] line 4 (emitted by, antenna)}; and 
at least two second communication elements, wherein each second communication element is the other one of (i) the wireless signal transmitter or (ii) the wireless signal receiver {Fig.1 item 11; [0062] lines 4-5, sensor device, sensors; sensor is receiver},  
wherein the at least two second communication elements include: 
a first second communication element positioned on a side of the object that is opposite the first communication element {Fig.1, items 7 and 11 are at opposite sides of object}; and 
a second second communication element positioned on a same side of the object as the first communication element {Fig.1, the top two item 11 and the top item 7 are above the object, which are at the same side of the object}, 
determining a type of material of the object based on information of the first and second wireless communications {[0040] lines 1-5(information, on the basis, transmission, reflection), 9-15(detection, metal, reflection properties, terahertz spectrum, identify, liquid)};
determining a size of the object based on information of the third and fourth wireless communications {[0033] lines 2-6, geometrical information, determined by, radiation, captured, sensor device}; and 
determining whether the object is a suspicious object based on each of the type of material of the object and the size of the object {[0036] lines 2-6, article information, determined by, radiation, captured by, sensor device, from, examination area (include geometrical information and material); [0037] article information, type, nature category}.
However, Schneebeck does not explicitly disclose antenna of wireless signal receiver and channel state information in communications. In the same field of endeavor, Hanif discloses that
wireless signal transmitter {Fig.1 transmitter},
wireless signal receiver {Fig.1 receiver 1, receiver 2},
wireless signal communication {page 2 left column, line 3 below Fig.1 (WiFi radios)}
a first second communication element including a third antenna and a fourth antenna {Fig.1 receiver 1}; and 
a second second communication element including a fifth antenna {Fig.1 receiver 2}, 
the method comprising: 
communicating a first wireless communication between the first antenna and the third antenna {Eq.(1)}; 
communicating a second wireless communication between the first antenna and the fourth antenna {Eq.(1)}; 
communicating a third wireless communication between the first antenna and the fifth antenna {Eq.(1)}; 
communicating a fourth wireless communication between the second antenna and the fifth antenna {Eq.(1)}; 
channel state information {page 1 right column, line 17 (channel state information (CSI)); page 2 right column below Eq.(2), lines 3-5 (|Hi|, θi, magnitude, phase, CSI information)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each emitter and sensor in Schneebeck with the transmitter and receiver in the teachings of Hanif to operate wireless signals in the spectrum (e.g. WiFi radio) that can extract channel state information for reflection property measurement and adjust the locations of transmitters and receivers as needed to incorporate the teachings of Hanif (e.g. Fig.1). Doing so would use commercial available WiFi devices as detectors (e.g. detect metal) because CSI corresponding to wireless channel is accessible in commercial available WiFi devices and is a stable and accurate representation of wireless channel, as recognized by Hanif {page 2 right column below Eq.(2), lines 5-8 (CSI, accessible, in, commercial, WiFi devices), 9-11 (detect, metal, non-metal), 15-18 (CSI, stable, accurate)}.

Regarding claim 2, which depends on claim 1, Schneebeck discloses that in the method,
determining the type of material of the object further comprises determining whether the object 
is (i) one of a metal or a liquid {[0040] lines 9 (detection, metal), 13-14 (identifying, liquid)}, or 
is (ii) a type of material other than a metal or a liquid ([0037] lines 6-7, food, cooking salt packet, electronic device).

Regarding claim 3, which depends on claims 1-2, Schneebeck discloses that in the method,
determining the type of material of the object further comprises determining whether the object 
is a metal or is a liquid {[0040] lines 9 (detection, metal), 13-14 (identifying, liquid)}.

Regarding claim 10, which depends on claim 1, Schneebeck discloses that in the method,
the first, second, third and fourth wireless communications are communicated while the object is moving. ([0009] line 1, emitting radiation, into, examination area; [0010] lines 1-2, capture radiation from examination area, sensor device; [0032] line 4, emitted, antenna; [0016] line 3 from bottom, shipment, moved).

Regarding claim 12, which depends on claim 1, Schneebeck discloses that in the method,
first communication element is the wireless signal transmitter and wherein the at least two second communication elements are respective wireless signal receivers (Fig.1 items 7 and 11).

Regarding claim 13, which depends on claim 1, Schneebeck discloses that in the method,
first communication element is the wireless signal receiver and wherein the at least two second communication elements are respective wireless signal transmitters (Fig.1 items 7 and 11).

Regarding claim 14, Schneebeck discloses that a computer-readable non-transitory medium storing instructions for instructing a processor to execute a method for detecting a suspicious object as recited in claim 1 {[0073] lines 1-4, program memory, storage medium; [0074] lines 1-4 (program memory, operating system, executed, by, processor), 7-8(apparatus started); Fig.1 item 1; see rejection of claim 1}.


Regarding claim 15, Schneebeck discloses that a system for detecting a suspicious object ([0006] lines 2-3, apparatus, examining shipment; [0037] article information; Fig.1 apparatus works as a system), the system comprising: 
 6Application No.: 16/835,911Docket No.: ORC 3.OF-005 at least one first communication element including a first antenna and a second antenna, wherein the first communication element is one of (i) a wireless signal transmitter or (ii) a wireless signal receiver {Fig.1 item 7; [0062] line 2 (emitters); [0032] line 4 (emitted by, antenna)}; and 
at least two second communication elements, wherein each second communication element is the other one of (i) the wireless signal transmitter or (ii) the wireless signal receiver {Fig.1 item 11; [0062] lines 4-5, sensor device, sensors; sensor is receiver}, 
wherein the at least two second communication elements include: 
a first second communication element positioned on a side of the object that is opposite the first communication element {Fig.1, items 7 and 11 are at opposite sides of object}; and 
a second second communication element positioned on a same side of the object as the first communication element {Fig.1, the top two item 11 and the top item 7 are above the object, which are at the same side of the object}; and 
a processor (Fig.3 item 120, processor) configured to: 
determine a type of material of the object based on information of the first and second wireless communications {[0040] lines 1-5(information, on the basis, transmission, reflection), 9-15(detection, metal, reflection properties, terahertz spectrum, identify, liquid)}; and 
determine a size of the object based on channel state information of the third and fourth wireless communications {[0033] lines 2-6, geometrical information, determined by, radiation, captured, sensor device}; and 
determine whether the object is a suspicious object based on each of the type of material of the object and the size of the object {[0036] lines 2-6, article information, determined by, radiation, captured by, sensor device, from, examination area (include geometrical information and material); [0037] article information, type, nature category}.
However, Schneebeck does not explicitly disclose antenna of wireless signal receiver and channel state information in communications. In the same field of endeavor, Hanif discloses that
wireless signal transmitter {Fig.1 transmitter},
wireless signal receiver {Fig.1 receiver 1, receiver 2},
wireless signal communication {page 2 left column, line 3 below Fig.1 (WiFi radios)}
a first second communication element including a third antenna and a fourth antenna {{Fig.1 receiver 1}};
a second second communication element including a fifth antenna{Fig.1 receiver 2};
channel state information {page 1 right column, line 17 (channel state information (CSI)); page 2 right column below Eq.(2), lines 3-5 (|Hi|, θi, magnitude, phase, CSI information)}.
obtain channel state information for each of a first wireless communication communicated between the first antenna and the third antenna, a second wireless communication communicated between the first antenna and the fourth antenna, a third wireless communication communicated between the first antenna and the fifth antenna, and a fourth wireless communication communicated between the second antenna and the fifth antenna {Eq.(1)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each emitter and sensor in Schneebeck with the transmitter and receiver in the teachings of Hanif to operate wireless signals in the spectrum (e.g. WiFi radio) that can extract channel state information for reflection property measurement and adjust the locations of transmitters and receivers as needed to incorporate the teachings of Hanif (e.g. Fig.1). Doing so would use commercial available WiFi devices as detectors (e.g. detect metal) because CSI corresponding to wireless channel is accessible in commercial available WiFi devices and is a stable and accurate representation of wireless channel, as recognized by Hanif {page 2 right column below Eq.(2), lines 5-8 (CSI, accessible, in, commercial, WiFi devices), 9-11 (detect, metal, non-metal), 15-18 (CSI, stable, accurate)}.

Regarding claim 21, which depends on claim 15, Schneebeck discloses that in the system, the processor is further configured to 
repeatedly determine the size of the object as the object moves ([0016] lines 1-5 from bottom, shipment, moved, into, out, examination area; [0034] lines 3-5, geometrical information, size, shipment; [0041] lines 5-8, emits, continuous, checks).

Regarding claim 23, which depends on claim 15, Schneebeck discloses that in the system,
first communication element is the wireless signal transmitter and wherein the at least two second communication elements are respective wireless signal receivers (Fig.1 items 7 and 11).

Regarding claim 24, which depends on claim 15, Schneebeck discloses that in the system,
first communication element is the wireless signal transmitter and wherein the at least two second communication elements are respective wireless signal receivers (Fig.1 items 7 and 11).



Claims (4-5) and (16-17) are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck and Hanif as applied to claims 1 and 15, respectively, above, and further in view of Wang et al. (X. Wang, C. Yang and S. Mao, "PhaseBeat: Exploiting CSI Phase Data for Vital Sign Monitoring with Commodity WiFi Devices," 2017 IEEE 37th International Conference on Distributed Computing Systems (ICDCS), 2017, pp. 1230-1239, doi: 10.1109/ICDCS.2017.206, hereafter Wang2017) and Wu (K. Wu, "Wi-metal: Detecting metal by using wireless networks," 2016 IEEE International Conference on Communications (ICC), 2016, pp. 1-6, doi: 10.1109/ICC.2016.7511472, hereafter Wu).
Regarding claim 4, which depends on claim 1, Schneebeck does not explicitly disclose channel state information. Hanif does not explicitly disclose complex value of the channel state information. In the same field of endeavor, Wang2017 discloses that in the method,
determining the type of material of the object further comprises: 
determining a first complex value of the channel state information of the first wireless communication {Eq.(1)}; 
determining a second complex value of the channel state information of the second wireless communication {Eq.(1)}; and 
calculating a complex difference value that is a difference between the first complex value and the second complex value {Eq.(6)}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Hanif with the teachings of Wang2017 to use channel state information for reflection property measurement and use information from difference between two transmission channels. Doing so would provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017 (page 1230 right column, lines 15-16, 27-28).
However, Schneebeck, Hanif, and Wang2017 do not disclose using information from the difference between two transmission channels for determining the type of material of detected object. In the same field of endeavor, Wu discloses that 
wherein determining the type of material of the object is based on the first complex value, the second complex value, and the complex difference value {Eq.(5)-(6) for similarity and quality; Figs. 4-6, amplitude; page 3 right column, IV(B) for amplitude of channel state information, IV(C) for removing interference using difference [Eq.(4)] of channel state information from two channels. }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Wang2017 with the teachings of Wu to determine material type using channel state information and difference of channel state information. Doing so would leverage wireless signals and use commercial channel state information tools to detect metal, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left).

Regarding claim 5, which depends on claims 1 and 4, Schneebeck, Hanif, and Wang2017 do not disclose the detail of determining the type of material of the object. In the same field of endeavor, Wu discloses that in the method,
determining the type of material of the object further comprises: 
comparing each of the first complex value, the second complex value and the complex difference value to a plurality of predetermined sets of first complex, second complex and complex difference values, each predetermined set of values corresponding to a type of material or a group of types of materials {page 2 left column, lines 3-4(amplitude, CSI matrix, metal), 18-19 (K-means model, cluster, target, metallic, group); page 4 right column, lines 16-17, Euclidean distance, similarity measure. Eq.(5)}; and 
selecting the type of material or the group of types of materials having the predetermined set of values closest to the first complex value, the second complex value and the complex difference value {page 4 right column, lines 9 (distinguish metal), 18-19 (sum of squared error, measure, clustering quality), Eq.(6), line 11 below Eq.(6), choose, minimum, SSE, final result}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Wang2017 with the teachings of Wu to check similarity in object classification. Doing so would use a clustering technique by checking similarity and quality in object classification, as recognized by Wu {page 4 right column, lines 17 (similarity), 19 (clustering quality)}.


Regarding claim 16, which depends on claim 15, Schneebeck does not explicitly disclose channel state information. Hanif does not explicitly disclose complex value of the channel state information. In the same field of endeavor, Wang2017 discloses that in the system of, the processor is further configured to: 
determine a first complex value of the channel state information of the first wireless communication {Eq.(1)}; 
determine a second complex value of the channel state information of the second wireless signal communication {Eq.(1)}; and 
calculate a complex difference value that is a difference between the first complex value and the second complex value {Eq.(6)}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Hanif with the teachings of Wang2017 to use channel state information for reflection property measurement and use information from difference between two transmission channels. Doing so would provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017 (page 1230 right column, lines 15-16, 27-28).
However, Schneebeck, Hanif, and Wang2017 do not disclose using information from the difference between two transmission channels for determining the type of material of detected object. In the same field of endeavor, Wu discloses that 
wherein the determined type of material of the object is based on the first complex value, the second complex value, and the complex difference value {Eq.(5)-(6) for similarity and quality; Figs. 4-6, amplitude; page 3 right column, IV(B) for amplitude of channel state information, IV(C) for removing interference using difference [Eq.(4)] of channel state information from two channels. }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Wang2017 with the teachings of Wu to determine material type using channel state information and difference of channel state information. Doing so would leverage wireless signals and use commercial channel state information tools to detect metal, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left).

Regarding claim 17, which depends on claims 15-16, Schneebeck, Hanif, and Wang2017 do not disclose the detail of determining the type of material of the object. In the same field of endeavor, Wu discloses that in the system, the processor is further configured to: 
compare each of the first complex value, the second complex value and the complex difference value to a plurality of predetermined sets of first complex, second complex and complex difference values, each predetermined set of values corresponding to a type of material or a group of types of materials {page 2 left column, lines 3-4(amplitude, CSI matrix, metal), 18-19 (K-means model, cluster, target, metallic, group); page 4 right column, lines 16-17, Euclidean distance, similarity measure. Eq.(5)}; and 
select the type of material or the group of types of materials having the predetermined set of values closest to the first complex value, the second complex value and the complex difference value {page 4 right column, lines 9 (distinguish metal), 18-19 (sum of squared error, measure, clustering quality), Eq.(6), line 11 below Eq.(6), choose, minimum, SSE, final result }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Wang2017 with the teachings of Wu to check similarity in object classification. Doing so would use a clustering technique by checking similarity and quality in object classification, as recognized by Wu {page 4 right column, lines 17 (similarity), 19 (clustering quality)}.



Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck, Hanif, Wang2017, and Wu as applied to claims (1, 4) and (15-16), respectively, above, and further in view of Wang et al. (X. Wang, L. Gao and S. Mao, "CSI Phase Fingerprinting for Indoor Localization With a Deep Learning Approach," in IEEE Internet of Things Journal, vol. 3, no. 6, pp. 1113-1123, Dec. 2016, doi: 10.1109/JIOT.2016.2558659, hereafter Wang2016).
Regarding claim 6, which depends on claims 1 and 4, Schneebeck does not disclose channel state information. Hanif, Wang2017, and Wu do not explicitly disclose phase error correction for the channel state information. In the same field of endeavor, Wang2016 discloses that in the method,
determining the first and second complex values further comprises: 
performing phase error correction for the channel state information of the first wireless communication {page 1115 Eq.(6)} ; 
performing phase error correction for the channel state information of the second wireless communication {page 1115 Eq.(6)}; and 
reconstructing a complex form of the first and second wireless communication based on the respective phase error corrections {page 1115 Eq.(6)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, Wang2017, and Wu with the teachings of Wang2016 to apply phase error correction channel state information. Doing so would remove phase offset in obtained channel state information, as recognized by Wang2016 {page 1114 left column, lines 23-24, remove, phase offset}.


Regarding claim 18, which depends on claims 15-16, Schneebeck does not disclose channel state information. Hanif, Wang2017, and Wu do not explicitly disclose phase error correction for the channel state information. In the same field of endeavor, Wang2016 discloses that in the system, the processor is further configured to: 
perform phase error correction for the channel state information of the first wireless communication {page 1115 Eq.(6)}; 
perform phase error correction for the channel state information of the second wireless communication {page 1115 Eq.(6)}; and  -27-ORC 3.OF-005 
reconstruct a complex form of the first and second wireless communication based on the respective phase error corrections {page 1115 Eq.(6)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, Wang2017, and Wu with the teachings of Wang2016 to apply phase error correction channel state information. Doing so would remove phase offset in obtained channel state information, as recognized by Wang2016 {page 1114 left column, lines 23-24, remove, phase offset}.



Claims (7, 11) and (19, 22) are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck and Hanif as applied to claims (1, 10) and (15, 21), respectively, above, and further in view of Wu.
Regarding claim 7, which depends on claim 1, Schneebeck discloses that the method further comprising: 
at a calibration stage (when there is no object in examination area):  -24-ORC 3.OF-005 
However, Schneebeck does not disclose channel state information in communications between antennas. In the same field of endeavor, Hanif discloses that
communicating a first calibration wireless signal between the first antenna and the fifth antenna {Eq.(1)}; 
communicating a second calibration wireless signal between the second transmitter antenna and the fifth antenna {Eq.(1)}; and 
determining each of a first estimated channel state of the first or fifth antenna transmitting the first calibration wireless signal and a second estimated channel state of the second or fifth antenna transmitting the second calibration wireless signal based on the first and second calibration wireless signals {Eq.(2)}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each emitter and sensor in Schneebeck with the transmitter and receiver in the teachings of Hanif to operate wireless signals in the spectrum (e.g. WiFi radio) that can extract channel state information for reflection property measurement and adjust the locations of transmitters and receivers as needed to incorporate the teachings of Hanif (e.g. Fig.1). Doing so would use commercial available WiFi devices as detectors (e.g. detect metal) because CSI corresponding to wireless channel is accessible in commercial available WiFi devices and is a stable and accurate representation of wireless channel, as recognized by Hanif {page 2 right column below Eq.(2), lines 5-8 (CSI, accessible, in, commercial, WiFi devices), 9-11 (detect, metal, non-metal), 15-18 (CSI, stable, accurate)}.
However, Schneebeck and Hanif do not disclose calibration in object size determination. In the same field of endeavor, Wu discloses that
wherein determining the size of the object is further based on the first estimated channel state and the second estimated channel state (Figs.4-6, amplitude is higher when object presents than no object in examination area, which is a noisy level or estimation bias).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Hanif with the teachings of Wu to consider estimate bias in determining the size of the object. Doing so would remove interference from other factors (wall, furniture) in object size determination, as recognized by Wu (page 3 left column, line 5-6 below section “C. Challenges”).

Regarding claim 11, which depends on claims 1 and 10, Schneebeck and Hanif do not disclose object size determination. In the same field of endeavor, Wu discloses that the method further comprising: 
repeatedly determining a size of the object based on channel state information of the third and fourth wireless communications as the object is moving (Fig.7; page 2 left column, lines 13-14, moving, amplitude; page 3 left column, lines 1-2 from bottom, bigger, stronger);  -25-ORC 3.OF-005 
constructing a profile of the repeatedly determined size of the object (Fig.7, time series is a profile); 
comparing the constructed profile to a plurality of predetermined shape profiles, each predetermined shape profile corresponding to a type of shape {Eqs.(5)-(6)}; and 
selecting the predetermined shape profile having a value closest to constructed profile (page 4 line 19, minimum, SSE, final result); and 
determining a shape of the object based on the selected predetermined shape profile (page 4 line 19, minimum, SSE, final result), 
wherein determining whether the object is a suspicious object is based further on the determined shape of the object (Figs.4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Hanif with the teachings of Wu to collect object information when object is moving and check similarity in object classification. Doing so would distinguish both target material and moving direction and use a clustering technique by checking similarity and quality in object classification, as recognized by Wu {page 3 right column, lines 16-17 from bottom, distinguish, target, material, moving; page 4 right column, lines 17 (similarity), 19 (clustering quality)}.


Regarding claim 19, which depends on claim 15, Schneebeck discloses that in the system, the processor is further configured to, 
at a calibration stage (when there is no object in examination area), 
However, Schneebeck does not disclose channel state information in communications between antennas. In the same field of endeavor, Hanif discloses that
determine each of a first estimated channel state of the first or fifth antenna transmitting a first calibration wireless signal and a second estimated channel state of the second or fifth antenna transmitting a second calibration wireless signal based on the first and second calibration wireless signals {Eq.(2)},
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each emitter and sensor in Schneebeck with the transmitter and receiver in the teachings of Hanif to operate wireless signals in the spectrum (e.g. WiFi radio) that can extract channel state information for reflection property measurement and adjust the locations of transmitters and receivers as needed to incorporate the teachings of Hanif (e.g. Fig.1). Doing so would use commercial available WiFi devices as detectors (e.g. detect metal) because CSI corresponding to wireless channel is accessible in commercial available WiFi devices and is a stable and accurate representation of wireless channel, as recognized by Hanif {page 2 right column below Eq.(2), lines 5-8 (CSI, accessible, in, commercial, WiFi devices), 9-11 (detect, metal, non-metal), 15-18 (CSI, stable, accurate)}.
However, Schneebeck and Hanif do not disclose calibration in object size determination. In the same field of endeavor, Wu discloses that
wherein the size of the object is determined based further on the first estimated channel state and the second estimated channel state (Figs.4-6, amplitude is higher when object presents than no object in examination area, which is a noisy level or estimation bias).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Hanif with the teachings of Wu to consider estimate bias in determining the size of the object. Doing so would remove interference from other factors (wall, furniture) in object size determination, as recognized by Wu (page 3 left column, line 5-6 below section “C. Challenges”).

Regarding claim 22, which depends on claims 15 and 21, Schneebeck and Hanif do not disclose object size determination. In the same field of endeavor, Wu discloses that in the system, the processor is further configured to: 
repeatedly determine a size of the object based on channel state information of the third and fourth wireless communications as the object is moving (Fig.7; page 2 left column, lines 13-14, moving, amplitude; page 3 left column, lines 1-2 from bottom, bigger, stronger); 
construct a profile of the repeatedly determined size of the object (Fig.7, time series is a profile); 
compare the constructed profile to a plurality of predetermined shape profiles, each predetermined shape profile corresponding to a type of shape {Eqs.(5)-(6)}; and  -28-ORC 3.OF-005 
select the predetermined shape profile having a value closest to constructed profile (page 4 line 19, minimum, SSE, final result); and 
determine a shape of the object based on the selected predetermined shape profile (page 4 line 19, minimum, SSE, final result), 
wherein the processor is configured to 
determine whether the object is a suspicious object based further on the determined shape of the object (Figs.4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Hanif with the teachings of Wu to collect object information when object is moving and check similarity in object classification. Doing so would distinguish both target material and moving direction and use a clustering technique by checking similarity and quality in object classification, as recognized by Wu {page 3 right column, lines 16-17 from bottom, distinguish, target, material, moving; page 4 right column, lines 17 (similarity), 19 (clustering quality)}.



Claims (8-9) and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck, Hanif, and Wu as applied to claims (1, 7) and (15, 19), respectively, above, and further in view of Sun et al. (C. Sun, F. Gao, H. Liu, S. Xu and J. An, "A Radio Tomographic Imaging Method Using Channel State Information and Image Fusion," 2018 8th International Conference on Electronics Information and Emergency Communication (ICEIEC), 2018, pp. 223-227, doi: 10.1109/ICEIEC.2018.8473507, hereafter Sun).
Regarding claim 8, which depends on claims 1 and 7, Schneebeck does not explicitly disclose received signal expressions. In the same field of endeavor, Hanif discloses that in the method,
determining the size of the object further comprises: 
determining a first amplitude of the third wireless communication {Eq.(1)}; 
determining a second amplitude of the fourth wireless communication {Eq.(1)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each emitter and sensor in Schneebeck with the transmitter and receiver in the teachings of Hanif to operate wireless signals in the spectrum (e.g. WiFi radio) that can extract channel state information for reflection property measurement and adjust the locations of transmitters and receivers as needed to incorporate the teachings of Hanif (e.g. Fig.1). Doing so would use commercial available WiFi devices as detectors (e.g. detect metal) because CSI corresponding to wireless channel is accessible in commercial available WiFi devices and is a stable and accurate representation of wireless channel, as recognized by Hanif {page 2 right column below Eq.(2), lines 5-8 (CSI, accessible, in, commercial, WiFi devices), 9-11 (detect, metal, non-metal), 15-18 (CSI, stable, accurate)}.
However, Schneebeck and Hanif do not disclose channel response in received signals from two transmission channels. In the same field of endeavor, Sun discloses that  
determining a weighted second amplitude that is the second amplitude multiplied by a ratio of the first estimated channel state to the second estimated channel state {page 224 below Eq.(3), lines 1 (weight), 4-6 (weighted, CSI amplitude, used for, imaging); page 223 Eq.(1), when weight is used in imaging}; and 
calculating a reflection channel response that is a sum of the first amplitude and the weighted second amplitude {page 224 Eq.(3) for channel response, weighted sum},
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Wu with the teachings of Sun to use weight in signal combination from multiple transmission channels. Doing so would reduce influence of deep fading in different subcarriers, as recognized by Sun (page 224 left column, lines 8-9).
However, Schneebeck, Hanif, and Sun do not disclose object size determination. In the same field of endeavor, Wu discloses that
wherein the size of the object is further based on the reflection channel response (Figs.4-6, object type and size is identified from amplitude and samples).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Sun with the teachings of Wu to identify object from reflection channel response. Doing so would leverage wireless signals and use commercial channel state information tools to detect object, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left).

Regarding claim 9, which depends on claims 1, 7-8, Schneebeck, Hanif, and Sun do not disclose object size determination. In the same field of endeavor, Wu discloses that in the method,
a greater reflection channel response is indicative of the size of the object being larger (page 3 lines 1-2 from bottom on left).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Sun with the teachings of Wu to identify object from reflection channel response. Doing so would leverage wireless signals and use commercial channel state information tools to detect object, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left).

Regarding claim 20, which depends on claims 15 and 19, Schneebeck does not explicitly disclose received signal expressions. In the same field of endeavor, Hanif discloses that in the system, the processor is further configured to: 
determine a first amplitude of the third wireless communication {Eq.(1)}; 
determine a second amplitude of the fourth wireless communication {Eq.(1)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each emitter and sensor in Schneebeck with the transmitter and receiver in the teachings of Hanif to operate wireless signals in the spectrum (e.g. WiFi radio) that can extract channel state information for reflection property measurement and adjust the locations of transmitters and receivers as needed to incorporate the teachings of Hanif (e.g. Fig.1). Doing so would use commercial available WiFi devices as detectors (e.g. detect metal) because CSI corresponding to wireless channel is accessible in commercial available WiFi devices and is a stable and accurate representation of wireless channel, as recognized by Hanif {page 2 right column below Eq.(2), lines 5-8 (CSI, accessible, in, commercial, WiFi devices), 9-11 (detect, metal, non-metal), 15-18 (CSI, stable, accurate)}.
However, Schneebeck and Hanif do not disclose channel response in received signals from two transmission channels. In the same field of endeavor, Sun discloses that  
determine a weighted second amplitude that is the second amplitude multiplied by a ratio of the first estimated channel state to the second estimated channel state {page 224 below Eq.(3), lines 1 (weight), 4-6 (weighted, CSI amplitude, used for, imaging); page 223 Eq.(1), when weight is used in imaging}; and 
calculate a reflection channel response that is a sum of the first amplitude and the weighted second amplitude {page 224 Eq.(3) for channel response, weighted sum}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Wu with the teachings of Sun to use weight in signal combination from multiple transmission channels. Doing so would reduce influence of deep fading in different subcarriers, as recognized by Sun (page 224 left column, lines 8-9).
However, Schneebeck, Hanif, and Sun do not disclose object size determination. In the same field of endeavor, Wu discloses that
wherein the size of the object is determined based further on the reflection channel response (Figs.4-6, object type and size is identified from amplitude and samples).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Hanif, and Sun with the teachings of Wu to identify object from reflection channel response. Doing so would leverage wireless signals and use commercial channel state information tools to detect object, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648